Case 4:19-cv-00216-ALM Document 31 Filed 11/02/20 Page 1 of 3 PageID #: 209




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

SHENZEN SYNERGY DIGITAL CO.,                      §
LTD.                                              §
                                                  §   Civil Action No. 4:19-cv-00216
Plaintiff,                                        §   Judge Mazzant
                                                  §
v.                                                §
                                                  §
MINGTEL, INC.                                     §
                                                  §
Defendant.                                        §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Shenzen Synergy Digital Co. Ltd.’s Motion for

Summary Judgment (Dkt. #24). Having considered the motion and the relevant pleadings, the

Court finds that Plaintiff’s motion should be DENIED.

                                       BACKGROUND

       This case arises from a contract between Plaintiff Shenzen Synergy Digital Co., Ltd. and

Mingtel, Inc. The contract was made pursuant to the Convention for the International Sale of

Goods (“CISG”). The contract covered the manufacturing and shipping of computer tablets.

       On June 24, 2020, Plaintiff filed its Motion for Summary Judgment (Dkt. #24). On August

20, 2020, Defendant filed its Response (Dkt. #26). On September 4, 2020, Plaintiff filed its Reply

(Dkt. #30).

                                         LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no
 Case 4:19-cv-00216-ALM Document 31 Filed 11/02/20 Page 2 of 3 PageID #: 210




genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss




                                                 2
     Case 4:19-cv-00216-ALM Document 31 Filed 11/02/20 Page 3 of 3 PageID #: 211




    a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

    (5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

    Court must consider all of the evidence but “refrain from making any credibility determinations or

    weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

    2007).

                                                    ANALYSIS

             Plaintiff asks this Court to grant summary judgment in its favor both on its claim and on

    Defendant’s counterclaim. Plaintiff contends that no genuine issues of material fact exist as to:

    (1) whether Defendant breached the contract; (2) whether Defendant inspected and accepted the

    tablets prior to the tablets leaving Plaintiff’s factory; and (3) whether notification that the tablets

    were non-conforming goods by Defendant was untimely. After a careful review of the record and

    the arguments presented, the Court is not convinced that Plaintiff has met its burden demonstrating

    that there is no material issue of fact as to these claims entitling it to judgment as a matter of law.

    Accordingly, the Court finds that Plaintiff’s Motion for Summary Judgment should be denied as

.   to both its claim and Defendant’s counterclaim.

                                                  CONCLUSION

             It is therefore ORDERED that Plaintiff Shenzen Synergy Digital Co. Ltd.’s Motion for

    Summary Judgment (Dkt. #24) DENIED.
             SIGNED this 2nd day of November, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      3
